Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about October 10, 1996, which imposed disclosure sanctions against plaintiff, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reducing the amount of the undertakings imposed to $13,000, $6,000 and $6,000, and otherwise affirmed, with costs to respondents.
Plaintiff’s noncompliance with the motion court’s order directing his appearance for deposition was willful, thereby justifying the conditional striking of his pleadings. Plaintiff’s willful refusal to comply and his attempt to frustrate the defendants’ right to obtain discovery also justify the monetary sanctions imposed except that the amount of the undertakings directed by the court was excessive to the extent indicated. Concur—Sullivan, J. P., Tom, Mazzarelli and Andrias, JJ.